Exhibit 10.3

CONTINUING UNCONDITIONAL GUARANTY


This Continuing Unconditional Guaranty (this “Guaranty”) dated as of the 12th
day of November, 2007 (the “Effective Date”), is made by UMT Holdings, L.P., a
Delaware limited partnership (the “Guarantor”), for the benefit of United
Development Funding III, L.P., a Delaware limited partnership and its
affiliates, subsidiaries, successors and assigns (“Lender”).




R E C I T A L S:


A.           Lender has committed to make a loan (the “Loan”) to United
Development Funding X, L.P., a Delaware limited partnership (“Borrower”),
pursuant to the terms and conditions of that certain Secured Line of Credit
Promissory Note (the “Note”) issued by Borrower and payable to the order of
Lender dated the Effective Date in the principal amount of U.S. Seventy Million
and NO/100 Dollars ($70,000,000.00), the proceeds of which shall be used by
Borrower for business purposes.


B.           Guarantor is an affiliate of Borrower and shall benefit, directly
and indirectly, from the Loan made to Borrower pursuant to the Note.


C.           Guarantor is willing to execute this Guaranty in favor of Lender
and hereby agrees to be bound by its terms and conditions.


A G R E E M E N T:


NOW, THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, Guarantor agrees and covenants with Lender as follows:


1.           Definitions.  Capitalized terms not defined in this Guaranty shall
have the respective meanings given to such terms in the Note.


2.           Guaranty and Surety.  Guarantor hereby absolutely and
unconditionally guarantees, and becomes surety for, the full, timely and
complete payment when due, whether by lapse of time, by acceleration of payment,
or otherwise, of all indebtedness, liabilities and obligations of every kind and
nature of Borrower to Lender, whether now existing or hereinafter arising,
including, without limitation, all indebtedness, liabilities and obligations
arising under or related to (a) the Note, and the other Loan Documents and all
amounts due thereunder, pursuant to or in connection therewith, (b) all costs
reasonably incurred by Lender to obtain, preserve, perfect and enforce the
security interests granted by the Loan Documents and to maintain, preserve and
collect any collateral, and all taxes, assessments, insurance premiums, repairs,
reasonable attorneys’ fees and legal expenses, rent, storage charges,
advertising costs, brokerage fees and expenses of sale related thereto, and
(c) all renewals, extensions, modifications and substitutions of all or any part
of the indebtedness and obligations described in the foregoing clauses (a)
through (b) (collectively, the “Guaranteed Obligations”).  Guarantor’s
obligation under this Guaranty is unconditional, absolute and enforceable,
irrespective of (a) the validity or enforceability of the Guaranteed Obligations
in whole or in part or of the Note and the other Loan Documents or any provision
thereof, (b) whether recovery against Borrower with respect to the Guaranteed
Obligations in whole or in part is prevented by bankruptcy, the operation of
law, or otherwise, and (c) any other circumstance that might otherwise cause a
legal or equitable discharge or defense of Guarantor.


1

--------------------------------------------------------------------------------


3.           Subsequent Acts by Lender.  Lender may, in its sole discretion and
without notice, take or refrain from taking any action that might otherwise be
deemed a legal or equitable release or discharge of Guarantor’s obligations
under this Guaranty, without either impairing or affecting the liability of
Guarantor for the full, timely and complete payment of the Guaranteed
Obligations, which actions might include, by way of illustration and not
limitation:


(a)           the renewal or extension of any of the Guaranteed Obligations or
any payments thereunder, or the acceleration or change of time for payment of
the Guaranteed Obligations any increase in the principal amount of any
promissory note or other instrument comprising a part of the Guaranteed
Obligations and/or any additional funds advanced under the Guaranteed
Obligations;


(b)           the modification, amendment or change in any of the terms relating
to any promissory note or other agreement, document or instrument now or
hereafter executed by Borrower in favor of Lender, including, without
limitation, the Note and the other Loan Documents;


(c)           the absence of any attempt to collect the Guaranteed Obligations
from Borrower or any other person or entity primarily or secondarily liable for
the Guaranteed Obligations or any other action to enforce Lender’s rights with
respect to the Guaranteed Obligations;


(d)           the waiver, consent, or delay in enforcement by Lender with
respect to any provision of any instrument evidencing the Guaranteed
Obligations, including, without limitation, the Note and the other Loan
Documents;


(e)           any failure by Lender to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral given for the Guaranteed Obligations, or the release or compromise of
any lien or security held by Lender as security for the Guaranteed Obligations;


(f)           the compounding, rearrangement or consolidation by Lender of all
or any part of the Guaranteed Obligations;


(g)           the release from liability of Borrower or any other guarantor or
person or entity primarily or secondary liable for the Guaranteed Obligations
who may guarantee or provide security for the Guaranteed Obligations in whole or
in part; or


(h)           the settlement, release, compromise or cancellation of all or any
part of the Guaranteed Obligations, or the acceptance of partial payment of all
or any part of the Guaranteed Obligations.


2

--------------------------------------------------------------------------------


4.           Expenses.  Guarantor agrees to pay all costs and expenses,
including, without limitation, all court costs and reasonable attorneys’ fees
paid or incurred by Lender in endeavoring to collect all or any part of the
Guaranteed Obligations, or in enforcing or pursuing its remedies with respect to
the Guaranteed Obligations.


5.           Payment by Guarantor.  In the event of any failure to pay with
respect to the Guaranteed Obligations or any Event of Default under the Note,
Guarantor agrees to pay on demand, all of the Guaranteed Obligations and all
other costs, expenses and other amounts payable under this Guaranty.  Lender
shall not be required to liquidate any lien or any other form of security,
instrument, or note held by Lender prior to making such demand.  THIS IS A
GUARANTY OF PAYMENT AND NOT OF COLLECTION, and Guarantor specifically agrees
that Lender shall not be required to assert any claim, file suit, or proceed to
obtain a judgment against Borrower or any other guarantor, endorser or surety
for the Guaranteed Obligations, or make any effort at collection of the
Guaranteed Obligations, or foreclose against or seek to realize upon any
security or collateral now or hereafter existing for the Guaranteed Obligations,
or exercise or assert any other right or remedy to which Lender is or may be
entitled in connection with the Guaranteed Obligations, before or as a condition
of enforcing the liability of Guarantor under this Guaranty or requiring payment
of the Guaranteed  Obligations under this Guaranty.  Guarantor agrees, to the
full extent it may legally do so, that suit may be brought against Guarantor
with or without making Borrower or any other person or entity a party to such
suit, as Lender may elect.  Guarantor agrees that Guarantor shall remain fully
liable under this Guaranty regardless of whether Borrower is held to be not
liable on the Guaranteed Obligations and regardless of whether all or any
portion of the Guaranteed Obligations are “non-recourse” or “limited recourse”
to Borrower.


6.           Application of Payments.  Lender shall have the exclusive right to
determine the time and manner of application of any payments or credits to the
Guaranteed Obligations, whether received from Borrower or any other source, and
such determination shall be binding on Guarantor.  All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Guaranteed Obligations as Lender shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.


7.           Guarantor’ Responsibilities.  Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of
Borrower, and any and all endorsers and/or other Guarantor of any instrument or
document evidencing all or any part of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Guarantor further agrees that Lender shall have no duty to advise
Guarantor of any information known to Lender regarding such condition or such
circumstances or to undertake any investigation.  If Lender, in its sole
discretion, undertakes at any time or from time to time to provide any
information to Guarantor, Lender shall be under no obligation to update any such
information or to provide any such information to Guarantor on any subsequent
occasion.


8.           Reinstatement.  Guarantor agrees that, to the extent any payment or
payments are made to Lender or Lender receives any proceeds of collateral, which
payments or proceeds are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to Borrower or any other
party, then Guarantor’s obligations under this Guaranty to the extent of such
repayment, shall immediately and automatically be reinstated and continued in
full force and effect.
 
3

--------------------------------------------------------------------------------


9.           RESERVED.


10.           Waivers by Guarantor.  Guarantor hereby waives to the extent
permissible by law: (a) notice of acceptance of this Guaranty and of creation of
the Guaranteed Obligations, (b) presentment, notice of non-payment, and demand
for payment of the Guaranteed Obligations, (c) protest, notice of protest, and
notice of dishonor or default to Guarantor or to any other party with respect to
any of the Guaranteed Obligations, and (d) all other notices to which Guarantor
might otherwise be entitled.


11.           Continuation.  This Guaranty shall continue in full force and
effect with respect to Guarantor, and Lender shall be entitled to make loans and
advances and extend financial accommodations to Borrower on the faith of this
Guaranty, until Lender delivers to Guarantor, a written revocation of this
Guaranty executed by Lender.


12.           Mutual Understanding.  Guarantor represents and warrants to Lender
that Guarantor has read and fully understands the terms and provisions hereof,
has had an opportunity to review this Guaranty with legal counsel and has
executed this Guaranty based on Guarantor’s own judgment and advice of
counsel.  If an ambiguity or question of intent or interpretation arises, this
Guaranty will be construed as if drafted jointly by the Guarantor and Lender and
no presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Guaranty.


13.           Further Assurances.  Guarantor at Guarantor’s expense will
promptly (a) execute and deliver to Lender on Lender’s request, all such other
and further documents, agreements and instruments as may be requested by Lender,
and (b) deliver all such supplementary information as may be requested by
Lender, in compliance with or accomplishment of the agreements of Guarantor
under this Guaranty.


14.           Cumulative Remedies.  Guarantor hereby agrees that all rights and
remedies that Lender is afforded by reason of this Guaranty are separate and
cumulative with respect to Guarantor and otherwise and may be pursued
separately, successively, or concurrently, as Lender deems advisable.  In
addition, all such rights and remedies of Lender are non-exclusive and shall in
no way limit or prejudice Lender’s ability to pursue any other legal or
equitable rights or remedies that may be available to Lender.


15.           Notice.  All notices and other communications under this Guaranty
will be in writing and will be mailed by registered or certified mail, postage
prepaid, sent by facsimile, delivered personally by hand, or delivered by
nationally recognized overnight delivery service addressed to Guarantor at the
address or facsimile number for notice provided for such party on the signature
page hereto, or to such other address or facsimile number as Guarantor may have
delivered to Lender for purposes of notice pursuant to this Guaranty.  Each
notice or other communication will be treated as effective and as having been
given and received (a) if sent by mail, at the earlier of its receipt or three
business days after such notice or other communication has been deposited in a
regularly maintained receptacle for deposit of United States mail, (b) if sent
by facsimile, upon electronic or written confirmation of facsimile transfer, (c)
if delivered personally by hand, upon electronic or written confirmation of
delivery from the person delivering such notice or other communication, or (d)
if sent by nationally recognized overnight delivery service, upon electronic or
written confirmation of delivery from such service.

4

--------------------------------------------------------------------------------


16.           Enforcement and Waiver by Lender.  Lender shall have the right at
all times to enforce the provisions of this Guaranty and the other Loan
Documents in strict accordance with their respective terms, notwithstanding any
conduct or custom on the part of Lender in refraining from so doing at any time
or times.  The failure of Lender at any time or times to enforce its rights
under such provisions strictly in accordance with the same, shall not be
construed as having created a custom or in any way or manner modified or waived
the same. All rights and remedies of Lender are cumulative and concurrent and
the exercise of one right or remedy shall not be deemed a waiver or release of
any other right or remedy.


17.           CHOICE OF LAW.  EXCEPT TO THE EXTENT THAT THE VALIDITY OR
PERFECTION OF SECURITY INTERESTS OR REMEDIES IN RESPECT OF ANY PARTICULAR
COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS, THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PROVISIONS.


18.           JURISDICTION; VENUE.  GUARANTOR IRREVOCABLY AGREES THAT ANY LEGAL
PROCEEDING IN RESPECT OF THIS GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL BE
BROUGHT IN THE DISTRICT COURTS OF TARRANT COUNTY, TEXAS OR THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION (THE
“SPECIFIED COURTS”).  GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE SPECIFIED COURTS.  GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH GUARANTOR MAY NOW OR
HEREAFTER HAVE THAT THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH SPECIFIED COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND HEREBY IRREVOCABLY AGREES TO A TRANSFER OF ALL SUCH PROCEEDINGS TO THE
SPECIFIED COURTS.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST  ANY GUARANTOR IN ANY
JURISDICTION OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.


19.           Severability.  If any provision of this Guaranty shall be held
invalid under any applicable laws, then all other terms and provisions of this
Guaranty shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.


5

--------------------------------------------------------------------------------


20.           Amendments; Waivers.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor herefrom shall in any
event be effective unless the same shall be in writing and signed by Lender, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.


21.           Binding Effect; Assignment. This Guaranty shall be binding on
Guarantor and Guarantor’s administrators, legal representatives, successors,
heirs and/or assigns, including, without limitation, any receiver, trustee or
debtor in possession of or for Guarantor, and shall inure to the benefit of
Lender and its successors and assigns.  Guarantor shall not be entitled to
transfer or assign this Guaranty in whole or in part without the prior written
consent of Lender. This Guaranty is freely assignable and transferable by Lender
without the consent of Guarantor.  Should the status, composition, structure or
name of Guarantor change, this Guaranty shall continue and also cover the
Guaranteed Obligations under the new status composition, structure or name
according to the terms of this Guaranty.


22.           RESERVED.


23.           Captions.  The captions in this Guaranty are for the convenience
of reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


24.           Number or Gender of Words.  Except where the context indicates
otherwise, words in the singular number will include the plural and words in the
masculine gender will include the feminine and neutral, and vice versa, when
they should so apply.


25.           WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.  GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT GUARANTOR MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY
TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR ASSOCIATED
HEREWITH OR THEREWITH, BEFORE OR AFTER MATURITY OF THE NOTE; (B) WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT GUARANTOR MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES”, AS DEFINED BELOW, (C)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF LENDER OR COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (D) ACKNOWLEDGES THAT LENDER HAS BEEN INDUCED TO MAKE THE LOAN AND
ACCEPT THE NOTE BASED UPON, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION. AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES
ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW
NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS
EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER PARTY HERETO.


6

--------------------------------------------------------------------------------


26.           ACKNOWLEDGEMENT AND CONSENT TO PLEDGE.  THIS GUARANTY IS SUBJECT
TO A SECURITY INTEREST IN FAVOR OF, AND PLEDGED AS COLLATERAL TO, PREMIER BANK
AND ITS ASSIGNS (“PREMIER”).  BY EXECUTION HEREOF, GUARANTOR HEREBY CONSENTS TO
SUCH SECURITY INTEREST AND PLEDGE OF THIS GUARANTY TO PREMIER, AND CONSENTS TO
THE ASSIGNMENT OF THIS GUARANTY TO PREMIER IN ACCORDANCE THEREWITH.


           27.           ENTIRE AGREEMENT.  THIS GUARANTY TOGETHER WITH THE NOTE
AND THE OTHER LOAN DOCUMENTS TOGETHER CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES CONCERNING THE SUBJECT MATTER HEREOF, AND ALL PRIOR DISCUSSIONS,
AGREEMENTS AND STATEMENTS, WHETHER ORAL OR WRITTEN, ARE MERGED INTO THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.  THIS GUARANTY, THE NOTE AND THE OTHER LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.




[The remainder of this page is left blank intentionally.]





7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty on this the 12th
day of November, 2007, effective for all purposes as of the Effective Date.




GUARANTOR:


 
UMT HOLDINGS, L.P.,

a Delaware limited partnership


By:  UMT Services, Inc.
Its:  General Partner




By:           /s/ Hollis M. Greenlaw
Name:      Hollis M. Greenlaw
Its:           President and Chief ExecutiveOfficer














Signature page to Guaranty
